VOYA LETTERHEAD LAW DEPARTMENT / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 BRIAN H. BUCKLEY SENIOR COUNSEL PHONE: (860) 580-2810 ǀ EMAIL: BRIAN.BUCKLEY@VOYA.COM May 8, 2015 Securities and Exchange Commission F Street, NE Washington, DC 20549 Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account B Prospectus Title: Voya Marathon Plus File Nos.: 033-34370* and 811-02512 Rule 497(j) Filing Ladies and Gentlemen: On behalf of Voya Retirement Insurance and Annuity Company and its Variable Annuity Account B, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), that: · The Contract Prospectus Supplement, the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 72 to the Registration Statement on Form N-4 (“Amendment No. 72”) for the above-referenced registrant that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from that contained in Amendment No. 72; and · The text of Amendment No. 72 was filed electronically on April 23, 2015. If you have any questions regarding this submission, please contact the undersigned at (860) 580-2810. Sincerely, /s/ Brian H. Buckley Brian H. Buckley * Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in a prospectus relating to the following earlier Registration Statement: 33-87932. RETIREMENT | INVESTMENTS | INSURANCE Voya.com Voya Logo
